         Case 2:18-cr-00292-DWA Document 124 Filed 11/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                        v.                         Criminal No. 18-292

 ROBERT BOWERS

               MOTION FOR LEAVE TO FILE A DOCUMENT UNDER SEAL


               AND NOW comes the CITY OF PITTSBURGH by its attorney, Michael E

Kennedy, Esquire, and respectfully moves the Court to issue an Order directing that a separate

Motion in the above-captioned case, be sealed pending further Order of Court. In support of this

Motion, it is respectfully submitted that this Motion pertains to sensitive and confidential

information, to wit, matters that have been previously filed under seal in this case. A proposed

Order is attached.

                                                    Respectfully submitted


                                                    /s/Michael E. Kennedy
                                                    Michael E. Kennedy
                                                    Associate City Solicitor
                                                    PA ID No. 52780
                                                    (412) 255-2025
                                                    michael.kennedy@pittsburghpa.gov

                                                    City of Pittsburgh Department of Law
                                                    414 Grant Street
                                                    Pittsburgh, PA 15219
                                                    Counsel for Movantt City of Pittsburgh
        Case 2:18-cr-00292-DWA Document 124-1 Filed 11/15/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                         Criminal No. 18-292

 ROBERT BOWERS


                                              ORDER


               AND NOW, to wit, this                 day of November 2019, upon consideration

of the Motion for Leave to File a Document Under Seal, heretofore filed by the Movant, The City of

Pittsburgh, , it is hereby ORDERED that said Motion is GRANTED.

               IT IS FURTHER ORDERED that the Motion filed in the above-captioned case, is

hereby sealed until further Order of Court.




                                                    Judge Donetta J. Ambrose
